OPINION — AG — ** OKLAHOMA BOARD OF PHARMACY — LICENSE ** QUESTION: DOES THE STATE BOARD OF PHARMACY UNDER 63 Ohio St. 403 [63-403], 63 Ohio St. 404 [63-404] (MANUFACTURE, GROW, NARCOTIC DRUGS WITHOUT LICENSE) THE AUTHORITY TO SUSPEND OR REVOKE A PHARMACIST'S LICENSE AND/OR HIS DRUG STORE LICENSE OR BOTH OF A PERSON WHO HAS WITHIN THE LAST FIVE YEARS BEEN CONVICTED OF A VIOLATION OF ANY LAW OF THE UNITED STATES OR ANY STATE, RELATING TO OPIUM, COCA LEAVES OR ANY OTHER NARCOTIC DRUGS ? — NEGATIVE (GOOD MORAL CHARACTER, NEVER BEEN CONVICTED, DRUG DISTRIBUTION) CITE: 63 Ohio St. 403 [63-403], 63 Ohio St. 404 [63-404] (ILLEGAL DRUG DISTRIBUTION OF A CONTROL SUBSTANCE) (FRED HANSEN)